This is an original proceeding to review an award of the State Industrial Commission rendered on December 3, 1932, in favor of claimant herein. The record discloses that this is the second appeal in said case. The first appeal was decided by this court in 159 Okla. 106, 14 P.2d 419, whereby this court affirmed the award of the Commission. Thereafter petitioners filed a motion with the Commission to terminate payments of compensation under the award previously rendered, and a hearing was had on said motion to terminate payments of compensation. Upon the conclusion of said hearing the Commission rendered an award finding that claimant was totally disabled and ordered payments of compensation not to exceed 500 weeks.
Petitioners appeal and contend that there is no competent evidence to support said award. We have carefully reviewed the record in said cause, and evidence as submitted at said hearing, and find that there is competent evidence reasonably tending to support said award. Under section 7296, C. O. S. 1921, the Commission has authority to review awards and diminish or increase compensation in accordance with the minimum and maximum amounts allowed under the act. Under said section the parties were entitled to said review, but the Commission found against petitioners, and, under the holdings of this court, where there is competent evidence to support the finding of the Commission, the same will not be disturbed upon review. Nash-Finch Co. v. Olen M. Harned, 141 Okla. 187,284 P. 633; Texas Co. v. Combs, 161 Okla. 30, *Page 6 16 P.2d 1065, and Gulf Pipe Line Co. v. Keener,162 Okla. 281, 20 P.2d 171 (2d case).
The maximum award of the Commission in the amount of 500 weeks is hereby affirmed without in any wise impairing petitioners' right of review as provided by section 7296, supra.
RILEY, C. J., and SWINDALL, ANDREWS, McNEILL, OSBORN, BAYLESS, and WELCH, JJ., concur. BUSBY, J., absent.